Title: From Alexander Hamilton to Aaron Ogden, 12 August 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            N. York. Augt. 12th. 1799
          
          I have received a letter from Capt. Saml. White requesting permission to come this city to on the subject of the Charges exhibited against him. If it will not clash with your regimental Arrangement you will give orders that his request be complied with.
          With great consideration &c
          Col Ogden—
        